El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Los acusados apelaron de una sentencia que les declaró culpables de un delito de conspiración, consistente en que obrando juntos y de común acuerdo, conspiraron y se pu-sieron de acuerdo para engañar y defraudar a la compañía de seguros de vida “The Manufacturers’ Life Insurance Company,” asegurando' en dicha compañía a Carlos Juan Gerardino por la suma de $10,000, haciendo saber a la misma que el asegurado se encontraba en buen estado de salud y era un riesgo de primera clase, a sabiendas dichos acusados que el asegurado a la fecha del seguro se encontraba en muy mal estado de salud, sufriendo de tuberculosis pulmonar y bajo tal engaño indujeron .a la compañía a asegurar al refe-rido Gerardino por la suma antes indicada, para lo cual dicha compañía expidió una póliza a favor del asegurado, el cual falleció, obteniendo así los acusados que la compañía a la muerte de Carlos Juan Gerardino pagase el importe de la póliza a Pedro y Carmen Gerardino, como beneficiarios de ■la misma, defraudando de este modo a la compañía en la cantidad de $9,079, importe total de la liquidación de la póliza.
En su alegato los apelantes hacen un señalamiento de varios errores, pero entre éstos, los siguientes han sido estu-diados y resueltos en los casos Nos. 2750 y 2751, decididos en el día de hoy; 1, oposición a la representación del go-bierno por los Fiscales Romani y Samalea, el primero como Fiscal del Distrito de Mayagüez y el segundo como Fiscal especial; 2, negativa de la corte a la moción solicitando el *213sobreseimiento de la acusación citándose el inciso 29 del ar-tículo 448 del Código de Enjuiciamiento Criminal; 3, deses-timación de la moción solicitando un bill of particulars; y 4, haberse declarado sin lugar la moción sobre excepciones perentorias. .Estos errores descansan en circunstancias más o menos iguales a los casos mencionados.
Al deolarar el testigo Eliseo Font se le mostraron ]os ciguientee doenmentos: una solicitud de seguro do vida del asegurado; un certificado medico de su examen, un o comprohante do pago, un certificado medico, un documento sobre cambio de heneficiario, asI como uha do seguro. A! ex~niinar Ia solicitud sobre ci seguro y al testigo si Ia firma que contenIa era de Carios Juan dino, ol testigo dijo que era en firma porque fuC el rne~i~ soheithd. fuC el docu rne~i~ recibiC solicitando eL seguro sobre el cual la corn paFi~ cxpidiC Ia p�liza. Es verdad que ci testigo dijo que Oerardh~o no habIa fir~iado a su presencia ni habla tenido correspondencia con Cl pero do todos modos no hubo error porqin~ los mismos apelantes presentaron en evidencia el rectho quo (ho la compafila aseguradora por la cantidad que el asegurado pag� en concepto de prima por Ia p�liza que expidiC a virtud de tal soheithd.
El certificado médico aparecía firmado por el Dr. P. J. Salicrup y el testigo si bien declara no haberlo visto firmar ai Dr: Salicrup, dijo, sin embargo, que conocía su firma por haber recibido “un número de cartas escritas por él y la soli-citud que hizo para ser nombrado médico de la compañía,” asegurando ser la firma y letra del Dr. Salicrup.
Con el documento sobre el cambio de beneficiario ocurre lo mismo que con la solicitud de seguro. Telleehea por cartas dirigidas al testigo y en su declaración dice haber recogido en dicho documento la firma del asegurado. En cuanto al pago de la prima y expedición de la póliza provisional, son hechos que fueron admitidos .por Telleehea, quien dijo haber cobrado la prima de $468.50 y" expedido la póliza provisional.
*214No hubo error en la admisión de estos documentos. Se quejan los apelantes, sin- embargo, de que la póliza provisional que se envió a Tellechea mientras la compañía ex-pedía la póliza definitiva no estaba en la misma forma que lo era originalmente y por ello se pedía su eliminación. En este documento, como en otros de los presentados, se había añadido por la compañía la traducción en inglés de lo que decía el castellano, pero esta parte no había sido alterada en nada y la traducción no variaba la esencia de los documentos sino más bien- facilitaba la comprensión de los mismos. Además, no se hizo impugnación alguna en cuanto al contenido en castellano y el motivo para solicitar la eliminación fue enteramente frívolo.
Asimismo los apelantes se quejan de que el testigo declarase acerca del parentesco del asegurado con los beneficiarios sin saberlo personalmente y sí por referencia. Sin embargo, el testigo se refirió al ser preguntado a lo que decía el documento sobre el cambio de beneficiario. Le constaba por lo que decía tal documento y no hubo el error que se apunta.
 De ios restantes errores señalados solamente merecen ser considerados los que se refieren a la moción perentoria sobre insuficiencia de la prueba y a la apreciación que do la misma hizo el juez inferior. Examinaremos conjuntamente estos errores.
La moción sobre la insuficiencia de la evidencia más bien se discute en relación con • los acusados Pedro y Oarmen Gerardino, beneficiarios de la persona asegurada, pues se admite por los apelantes en su alegato que en cuanto a ios demás acusados puede existir prueba suficiente para decla-rarles convictos del delito que se les acusa.
La prueba de cargo era suficiente prima facie para esta-blecer la convicción de todos los acusados.
La póliza se obtuvo de la compañía aseguradora por medio de engaño y fraude.
Se trataba de una persona, Carlos Juan Gerardino, que *215on oí momento do solicitar el seguro y obtenerlo ya había sido diagnosticado de estar padeciendo de tuberculosis pulmonar, haciendo gestiones para hacer su ingreso en el Sanatorio Insular de Río Piedras.
El 30 de enero de 1923 ol Dr. Osvaldo Goyco escribió al Dr. Pedro Malaret, Subeomisiondo de Sanidad, la siguiente carta:
“Mi estimado amigo: El joven Garlos Juan Gerardino, amigo nuestro, padece de tuberculosis pulmonar, confirmado este diagnós-tico por el examen microscópico del esputo. El deseo de la familia del enfermo es trasladar a éste al sanatorio de Río Piedras y como sé lo que valdría su influencia en este asunto,'le suplico su interven-ción para hacer este favor tan beneficioso.
“Le anticipa las gracias su amigo y compañero.
(f) Dr. Osvaldo Goyco,
Com. Mpal. de Benf. ”
En febrero 2, 1923, Juan B. Huyke, Gobernador Interino, escribió al Dr. W. F. Lippitt, Comisionado de Sanidad, una carta en el mismo sentido, recomendando el ingreso de Carlos •Juan Gerardino en el Sanatorio Insular.
En febrero 9, 1923, pocos días después, Carlos Juan Ge-rardino solicitó y obtuvo una póliza de seguro ordinario de vida por $10,000. La solicitud fue tramitada por Joaquín Tellechea agente de la compañía aseguradora. En el docu-. mentó se hizo constar que el asegurado estaba en buena salud y así se hizo constar en el certificado médico por el Dr. Salicrup con un endoso del agente Tellechea confirmando la buena salud del asegurado. El 15 de febrero de 1923 ingre-saba, no obstante, Carlos Juan Gerardino en el Sanatorio-insular de enfermos tuberculosos, en donde estuvo hasta abril 19, 1923, que salió del asilo pero continuando pade-ciendo de tal enfermedad.
Al referir el seguro el agente Tellechea al gerente general en San Juan, Eliseo Font, aquél le comunicó por escrito del buen negocip del seguro, pensando que por esta razón tal vez sería aumentado en algunos miles de duros. *216Los beneficiarios de la póliza originalmente eran los here-deros del asegurado, pero tres días después de solicitarse el seguro, según refiere el agente Tellechea, el asegurado le habló para hacer el cambio de beneficiarios. El agente tra-mitó asimismo el expediente y el Cambio se hizo a favor de Carmen y ’Pedro Gerardino, hermana y primo, respectiva-mente, del asegurado, en abril 23 de 1923, asignándose $3,500 a Carmen y $6,500 a Pedro.
Días después, o sea, el 3 de mayo de 1923, falleció Carlos J. Gerardino y los beneficiarios Carmen y Pedro Gerardino reclamaron el seguro tramitándose también por el agente la documentación necesaria para el cobro.
A pesar del estado inequívoco en que se encontraba Carlos Juan Gerardino, padeciendo de tuberculosis pulmo-nar, en el certificado médico de defunción un tal Dr. Posado de León hace constar que falleció de bronquitis. Era nece-saria esta falsa representación para cobrar el seguro. Era el finis coronat opus de la conjura de los acusados en este caso. La certificación, junto con los otros documentos del reclamo, se mandó por Tellechea al gerente general en San Juan para el debido curso del pago. El gerente pudo notar que el certificado no significaba nada porque decía que la bronquitis era un síntoma pero no una enfermedad. Enton-ces se enmendó el certificado y se hizo constar que el asegu-rado había fallecido de influenza.
La compañía, sin sospechar siquiera los hechos ocultos y engañosos que sirvieron de base al plan fraudulento y elimina! de los acusados, ordenó el pago y extendió los cheques, uno a favor de Pedro Gerardino por $5,901.35, y otro a nombre de Carmen Gerardino por $3,177.65. Estos cheques fueron remitidos a Tellechea, quien los entregó a los interesados, no sin recoger de ellos un recibo de des-cargo.
La prueba de defensa trata de establecer que el acusado estaba en buena salud al tiempo de solicitar el seguro. La corte no dió crédito, como no podía darle, a esta prueba, *217resolviendo el conflicto justamente en contra de los acusados. La declaración del acusado Joaquín Tellechea más bien pone de manifiesto que él desempeñó el papel principal en la cons-piración y traicionó el cargo de confianza que como agente representaba a nombre de la compañía defraudada.

Por todo lo expuesto debe confirmarse la sentencia apelada.